COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 READYONE INDUSTRIES, INC.,
                                                  §            No. 08-14-00135-CV
                  Appellant,
                                                  §               Appeal from the
 v.                                               §         County Court at Law No. 5
                                                  §          of El Paso County, Texas
 ROBERT CASILLAS,
                                                  §           (TC# 2013-DCV-3700)
                  Appellee.
                                                  §

                                  CONCURRING OPINION

       I agree that we are obliged by binding precedent to reverse and remand this case; but I

can only concur because I believe such adhesory contracts are inherently and patently unfair,

unconscionable, and fail constitutional muster.



December 18, 2015
                                             DAVID WELLINGTON CHEW, Senior Judge

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J., (Senior Judge), sitting by assignment, Concurring